Finch, P. J.
This is a motion by respondent to confirm the report of a referee dismissing charges against respondent, which is opposed by petitioner.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on November 22, 1920, *20at a term of the Appellate Division of the Supreme Court, First Department.
Charges were preferred against respondent of obtaining loans of money by false and fraudulent pretenses, for which loan notes were given. Issues of fact being presented, the matter was referred. There were only two witnesses — complainant and respondent — one asserting, the other, denying. The learned referee has patiently heard the evidence and in a painstaking written report finds for the respondent.
Upon this record it cannot be said that the finding of the referee is against the weight of the evidence.
The report of the referee should be confirmed and the proceeding dismissed.
Merrell, Martin, O’Malley and Untermyer, JJ., concur. Proceeding dismissed.